Citation Nr: 9917081	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-35 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a wound, muscle 
group XIV, right thigh with fascial defect, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1968.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1995 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

A wound to muscle group XIV of the right thigh with fascial 
defect is manifested by pain, fatigue-pain, paresthesia and a 
large weight-bearing hernia of the affected muscle.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.55, 4.7, 4.56, 4.73, 
Diagnostic Code 5314 (1998).


CONCLUSION OF LAW

A wound to muscle group XIV of the right thigh with fascial 
defect is 30 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.73, Diagnostic Code 5314 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant honorably served his country in a time of war 
and was wounded in action in the Republic of Vietnam.  
Service connection for a wound to muscle group XIV of the 
right thigh with fascial defect was granted in July 1968 and 
assigned a 10 percent evaluation.  In January 1995, the 
appellant filed a claim and alleged this disability warranted 
a higher evaluation.  In a May 1995 rating decision, the RO 
confirmed and continued the 10 percent evaluation.  The 
rating decision was appealed and in January 1998, the Board 
remanded the appeal for the RO to consider the claim under 
new rating criteria for the evaluation of muscle injuries.  
The RO confirmed and continued the 10 percent evaluation and 
returned the case to the Board.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
his thigh wound disability has increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center and 
multiple evaluations of the wound by VA examination have been 
conducted.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.  The 
appellant was afforded an opportunity to produce evidence of 
involvement of more than one muscle group.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55 (a).

The appellant has been rated under Diagnostic Code 5314 for 
rating muscle injuries involving muscle group XIV.  The 
standards for evaluating muscle disabilities and applying 
the rating criteria for muscle injuries changed in July 
1997.  The rating criteria remained the same.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110; 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  Thus, the Board 
will lay out both the pre-July 1997 criteria and the post-
July 1997 criterion pertinent part for the benefit of 
comparing the two.

Under Diagnostic Code 5314 muscle group XIV function 
(Extension of knee (2, 3, 4, 5); simultaneous flexion of hip 
and flexion of knee (1); tension of fascia lata and 
iliotibial (Maissiat's) band, acting with XVII (1) in 
postural support of body (6); acting with hamstrings in 
synchronizing hip and knee (1, 2). Anterior thigh group: (1) 
Sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; (6) tensor vaginae 
femoris) is evaluated as follows: severe, 40 percent; 
moderately severe, 30 percent; moderate, 10 percent; and 
slight, 0 percent.  

The appellant is currently rated at 10 percent for a moderate 
disability.  The standards for evaluating muscle 
disabilities, 38 C.F.R. § 4.56 (pre-1997) in pertinent part 
provide:

(b) Moderate disability of muscles:

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by a single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.  History and complaint.  Service 
department record or other sufficient evidence of 
hospitalization in service for treatment of wound.  Record in 
the file of consistent complaint on record from first 
examination forward, of one or more of the cardinal symptoms 
of muscle wounds particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by injured muscles.  Objective findings.  Entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  (In such 
tests the rule that with strong efforts, antagonistic muscles 
relax is to be applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.  
History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings.  Entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  History and 
complaint.  As under moderately severe (paragraph (c) of this 
section), in aggravated form.  Objective findings.  Extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present but 
a diminished excitability to faradic current compared with 
the sound side may be present.  Visible or measured atrophy 
may or may not be present.  Adaptive contraction of opposing 
group of muscles, if present, indicates severity.  Adhesion 
of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
without true skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type.  Atrophy of 
muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (post-1997) in pertinent part provides:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows (in 
pertinent part):  

(2) Moderate disability of muscles.  

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  (iii) Objective findings.  
Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.   
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles.  

(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles.  

(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint.  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. 
§ 4.56 (1998).

The appellant sustained shell fragment wounds during 
honorable service in the Republic of Vietnam in April 1967.  
Initially he was hospitalized for one week in Vietnam.  He 
was then transferred to Japan and was hospitalized for 3 
additional months.  He was transferred stateside and received 
an additional 2 months physiotherapy prior to his discharge.  
At the time of a VA examination in April 1968, he complained 
of developing weakness and pain in his right leg if he did 
much standing or prolonged walking.  The muscles bulged out 
of the thigh.  Examination revealed a large muscle hernia 
over the lateral aspect of the right upper thigh.  There was 
a 6-inch scar that remained well healed, non-tender and 
freely moveable.  When palpation of the scar was performed in 
a relaxed position, there was a 2.5-inch fascial defect.  
With strain and weight on the right leg, the thigh muscles 
bulged out in the form of a large muscle hernia; 8-inches 
long, 4-inches wide and coming 4-inches above the level of 
the skin.  There were additional scars of the right leg that 
were well healed, non-tender and freely moveable.  He had 
left his job as a carpenter's helper but that was due to pain 
and weakness in his service-connected right forearm.  One 
examiner described the injury as considerable.

A VA examination was conducted in March 1971.  There was a 
shell fragment wound to the right thigh with damage of the 
fascia lata and a bulging of the muscles under the fascia.  
There was contraction of muscle group XIV.  There was a 7-
inch scar on the lateral surface of the right thigh with 
additional scars on the right leg.  The scar was superficial 
and moveable.  The appellant experienced considerable pain in 
the right thigh with excessive walking.  The appellant was 
working at that time.

A VA Medical Center record from January 1995 indicated that 
this was the appellant's first visit.  He complained of pain 
in the right hip with tingling and a numb sensation in the 
right thigh.  The pain was non-radiating.  Nerve entrapment 
was diagnosed.

A VA examination was conducted in March 1995 specific to the 
muscle group XIV wound of the right thigh with fascial 
defect.  The appellant was employed full-time as a 
construction worker.  He complained of frequent tingling and 
numbness of the right anterolateral thigh with mild motor 
weakness and atrophy of the right quadriceps muscle.  He 
reported intermittent muscle hernia on strain and denied any 
other current symptomatology.  On examination he was 
ambulatory with a normal gait, posture and balance.  A 
comparative tissue loss revealed moderate right quadriceps 
muscle atrophy.  The muscles penetrated were the right muscle 
group XIV.  There were no adhesions or damage to tendons.  
There was no known damage to bones, joints or nerves, 
although the appellant experienced paresthesia of the right 
anterolateral thigh.  There was right quadriceps weakness.  
There was no evidence of pain.  The right anterolateral thigh 
muscle herniated with strain.  The diagnosis was of a well 
healed wound from an injury to the right muscle group XIV 
with fascial defect and residual muscle hernia and 
paresthesia, with motor weakness involving the right 
quadriceps muscle.

A VA examination was conducted in November 1995.  The 
appellant was employed full-time as a construction worker.  
He complained of numbness in the thigh all the time with a 
burning pain sensation.  The scar was well healed.  There was 
a muscle hernia and paresthesia of the right quadriceps 
muscle.  He had normal gait, posture and balance.  Tissue 
loss comparison revealed moderate right quadriceps muscle 
atrophy with a hernia.  There were no adhesions and no damage 
to the tendons.  There was no damage of the bones, joint or 
nerves, but the appellant reported numbness on the right 
anterolateral thigh.  There was right quadriceps muscle 
weakness and a right anterolateral thigh muscle hernia.  

The appellant testified before the RO in September 1995.  The 
appellant described a sensation in his right thigh that felt 
like ants crawling on him.  He described no feeling in the 
thigh and that he could jab it with a needle and not feel it.  
This was constant.  He had sharp pain and it got hot.  
Lifting his leg did not affect the movement of his hip.  He 
sometimes had relief from stooping down and stretching the 
muscle.  In a reclined position he experienced more numbness.  
His leg got tired.  He believed the injury affected more than 
one muscle group.  He was working driving a truck.  He did 
not believe he would be able to drive for 10 or 12 hours 
straight if he was ever required to do it.  In his VA Form-9 
Appeal to the Board of Veteran's Appeals he stated his belief 
that the wound affected the muscles of the pelvic girdle, 
muscle group XVII, including the tensor fascial latae, the 
rectus and into the iliotibial tract.  His posture was not 
normal and he constantly had to shift his pelvis from side-
to-side.  He drove a delivery truck and it helped somewhat 
that the job required he get in and out of the seat during 
the day.  He could not do long distance driving without 
having to stop and get out of the car every 20-30 minutes.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Comparing 
the pre-1997 criteria to the post-1997 criteria, the Board 
believes that neither one is more favorable to the appellant 
than the other.  The appellant 's disability falls within the 
30 percent evaluation under both criteria. Because the RO 
considered the appellant's disability under both criteria 
(although on separate occasions), a Bernard issue is not 
raised by the Board's consideration of both criteria in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  The Board finds that 
the right thigh disability more closely approximates a 
moderately severe muscle disability and therefore a 30 
percent evaluation is warranted.  Under the pre-1997 and 
post-1997 criteria, there is competent evidence of a deep 
penetrating wound.  Hospitalization for a prolonged period 
was shown from service medical records.  Of particular note 
is the indication on palpation of a loss of fascia that is 
2.5-inches long and with weight on the leg becomes an 8-inch 
long, 4-inch wide herniation that rises up to 4-inches above 
the level of the skin.  Strength is decreased when compared 
to the opposite leg.  There has been an entirely consistent 
complaint of most of the cardinal signs and symptoms of 
muscle disability from the immediate post-service 
examination through all subsequent examinations, especially 
as to loss of power, weakness, a lowered threshold of 
fatigue and fatigue-pain. 

Additionally, the Board has considered the appellant's 
testimony.  He has reported pain, fatigue, and weakness as 
well as fatigue pain with little activity.  He has also 
reported that from the time he was first service connected 
in 1968, his condition was getting worse.  The appellant is 
competent to report his symptomatology and competent to 
report that his condition has worsened.  Additionally, the 
Board finds his testimony and other statements entirely 
credible and probative of the question on appeal.  He has 
consistently maintained employment.  He continues as a 
delivery driver but only because he is able to make frequent 
stops to change positions.  When working in construction he 
is required by his disability to make very frequent position 
changes and to stoop regularly.

The appellant's testimony combined with the medical evidence 
of record describes a disability picture commensurate with a 
moderately severe group XIV muscle disability and warrants a 
30 percent evaluation.  A higher evaluation, however, is not 
warranted under either criterion.  Sloughing of soft parts, 
intermuscular binding and cicatrization are not of record.  
He does not have extensive ragged, depressed and adherent 
scars of the skin of the right thigh.  Examination did not 
show moderate or extensive loss of deep fascia, the loss was 
said to be 2.5-inches in length.  Soft or flabby muscles were 
not reported in the wound area.  There is no evidence that 
the muscles contract abnormally.  Severe impairment of 
strength or endurance is not of record in medical evidence or 
by testimony.  The scar is not adherent to any bones.  
Adaptive contraction of an opposing muscle group has not 
taken place.  Atrophy of the quadriceps, a muscle affected by 
the projectile is of record, the sole finding applicable to 
this category of disability, is not significant enough to 
demonstrate a severe disability.  The preponderance of the 
evidence is against an evaluation in excess of 30 percent.

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  However, these provisions are applicable to 
Diagnostic Codes that rate on limitation of motion.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Since the rating criteria 
for muscle disabilities does not reference limitation of 
motion, these provisions are inapplicable in this situation.  
However, in reaching our decision, the Board has considered 
the functional impairment contemplated by the muscle injury 
codes.

The appellant has numbness in the area of the wound and nerve 
entrapment and paresthesia have been identified.  However, 
there is no competent evidence that this nerve injury affects 
a function entirely different from the muscle injury.  
Therefore, no additional rating for the same body part based 
on the nerve involvement may be combined.  

The Board has also considered whether there is competent 
evidence warranting a separate evaluation for a painful or 
tender superficial scar under the provisions of Diagnostic 
Code 7804.  The reports of examination consistently report 
that the right leg scars are not painful or tender, a report 
corroborated by the appellant's testimony.  Therefore no 
additional rating under this provision is warranted.

The appellant has contended in statements and testified that 
he believes that there was residual right leg muscle damage 
that affects additional muscle groups other than group XIV, 
particularly muscle group XVII.  In the March 1995 VA 
examination, the examiner specifically stated that muscle 
group XIV was the muscle group affected by the penetration.  
No competent examiner has noted muscle group XVII or any 
other to be involved.  Lay testimony is competent only when 
it regards features or symptoms of injury or illness, but 
may not be relied upon for establishing a medical diagnosis, 
be that a current diagnosis or one linking a current 
disability to service.  Layno v. Brown, 6 Vet. App. 465. 
469-70 (1994).  Accordingly, neither the appellant nor his 
representative is competent to comment on what is not an 
observable fact and their statements are not a competent 
basis upon which the Board can consider additional rating 
criteria.  The appellant was provided an opportunity to 
prove injury to more than one muscle group while the case 
was in Remand status.  He did not submit competent evidence 
to support his opinion.


ORDER

A 30 percent evaluation for a wound of muscle group XIV of 
the right thigh with fascial defect is granted, subject to 
the controlling regulations applicable to the payment of 
monetary awards.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

